

115 HR 5986 IH: Bill Mulder and Ryan Larkin Posttraumatic Growth Act
U.S. House of Representatives
2018-05-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5986IN THE HOUSE OF REPRESENTATIVESMay 29, 2018Mr. Taylor (for himself, Mr. Ryan of Ohio, Mrs. Comstock, Ms. Sinema, Mr. Gallego, Mr. Banks of Indiana, and Mr. Bilirakis) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to conduct a pilot program on posttraumatic growth, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Bill Mulder and Ryan Larkin Posttraumatic Growth Act. 2.FindingsCongress finds the following:
 (1)There is a shortage of adequate, timely, and effective mental health care available to veterans across the United States.
 (2)The Department of Veterans Affairs continues to highlight veterans mental health care and suicide prevention as a key priority.
 (3)There is an opportunity to explore effective alternative treatments focused on the area of posttraumatic growth.
			3.Pilot program on posttraumatic growth
 (a)ProgramThe Secretary of Veterans Affairs shall conduct a pilot program to study the effectiveness and benefits of nonprofit posttraumatic growth programs to determine—
 (1)the outcomes of such programs in contrast to traditional models of mental health care; (2)the possible integration of such nonprofit programs into the mental health care programs provided by the Secretary; and
 (3)the budgetary impacts of such integration. (b)DurationThe Secretary shall carry out the pilot program under subsection (a) for a two-year period.
 (c)LocationsThe Secretary shall select more than one location at which to carry out the pilot program under subsection (a), of which at least one location shall include a rural area.
			(d)Participants
 (1)GroupsFor each location selected under subsection (c), the Secretary shall establish one or more groups consisting of not more than six veterans to participate in the pilot program under subsection (a). The Secretary shall establish a total of 24 groups.
 (2)EligibilityA veteran is eligible to participate in a group under paragraph (1) if the Secretary determines that the veteran is—
 (A)at risk of committing suicide; and (B)not participating in traditional mental health treatment.
 (3)Female veteransNot fewer than four groups of veterans under paragraph (1) shall consist only of female veterans. (e)Nonprofit organizationsThe Secretary shall carry out the pilot program under subsection (a) by entering into an agreement with one or more nonprofit organizations that—
 (1)have staff with expertise in evidence-based care and experience working with veterans; (2)have experience in the science of posttraumatic growth; and
 (3)uses a standardized, evaluated, and comprehensive curriculum. (f)ReportNot later than one year after the date on which the pilot program under subsection (a) is completed, the Secretary shall submit to Congress a report on the pilot program, including a comparison of the care provided under the pilot program and the clinical care model of the Department.
			